IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
MR. PRINCE R. ELLIS : CIVIL ACTION
v. : NO. 19-2387
THE SCHOOL DISTRICT OF
PHILADELPHIA, et al.
ORDER
AND NOW, this 30" day of September 2019, upon considering Defendant School

District’s and Principal Hubbard’s Motion to dismiss for ineffective service (ECF Doc. No. 12),
without Opposition but mindful the pro se Plaintiff obtained an alias summons for each Defendant
(ECF Doc. No. 13) recognizing his failure to effect service to date under the Federal Rules, it is
ORDERED the Motion to dismiss (ECF Doc. No. 12) is GRANTED but we do not dismiss these
Defendants without providing Plaintiff an opportunity to serve the summons and complaint as to
a Defendant he wishes to pursue for recovery no later than October 25, 2019; absent timely

service, we will dismiss an unserved party for failure to prosecute.

 

KEARNEY; J}
